Appeal from decision and award of the Workmen’s Compensation Board. The appellants contend that the claimant was not employed by, or working for, the employer at the time of the accident and that the accident did not arise out of and in the course of claimant’s employment. The board found that the claimant was employed as a handy man in the employer’s bar and restaurant and that he was injured in the course of his employment, while investigating a noise in the chicken coop in the rear of the restaurant. There is ample evidence to sustain the board’s findings. Award and decision affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur. [See post, p. 929.]